Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00164-CV

                                   Mohamad NAWAR, M.D.,
                                         Appellant

                                                v.

  Maria Martha GONZALEZ, Individually and on behalf of Estate of Joseph M. Gonzalez,
 Deceased, Sandra Gonzalez, Sergio Gonzalez, Azalea Gonzalez, and Carolina Gonzalez Ortiz,
                                        Appellees

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 32082
                       Honorable Enrique Fernandez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

       We order that appellees, Maria Martha Gonzalez, Individually and on behalf of Estate of
Joseph M. Gonzalez, Deceased, Sandra Gonzalez, Sergio Gonzalez, Azalea Gonzalez, and
Carolina Gonzalez Ortiz, recover their costs of this appeal, if any, from appellant Mohamad Nawar,
M.D.

       SIGNED December 5, 2018.


                                                 _____________________________
                                                 Marialyn Barnard, Justice